DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/22/2022 has been entered.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do 
In this case the claims recite “temperature adjusting means” in claim 1 and 10. This limitation has been taken to mean an air conditioning apparatus, a window actuator, a seat warming apparatus or other vehicle apparatuses that adjust the temperature of the vehicle cabin or the temperature of the passenger, per page 12 line 12-17.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 1, the amended claim 1 recites “the temperature adjusting means.”  On page 3 line 6 of the amended claims. However  plurality of temperature adjusting means are previously recited, on page 2  in line 18 of claim 1.  As such it is unclear which temperature 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jackson (US Patent Application Publication US 2019/0009641 A1) in view of Ricci (US Patent Application Publication US 2013/0144470 A1) and Hara et al. (US Patent Application Publication US 2009/0031741 A1), and Shouldice et al. (US Patent Application Publication US 2020/0383580).
Regarding claim 1, Jackson discloses (figure 1-3) a temperature adjusting apparatus provided in a vehicle capable of performing automatic driving, the apparatus comprising: a 
acquire a cabin temperature in a vehicle cabin of the vehicle (interior cabin temperature is obtained at vehicle interior temperature sensor 141, and communicated to the climate control module 122 by the sensor array 127); 
acquire environment information around the vehicle, (sensor array 127  and it associated sensors) and estimate a temperature trend in the vehicle based on the acquired environment information (temperature offset values are determined in step 208 and per paragraphs 0033-0041, where the offset values account for temperate trends in the vehicle cabin as “At cool ambient temperatures, a high solar load allows an increased offset because the solar load will slow passenger cabin 102 cooling and increase passenger cabin warm-up. On the other hand, at cool ambient temperatures, a low solar load will allow a reduced offset because the passenger cabin 102 will cool at a faster rate and warm up at a slower rate.” per paragraph 0040, and the offset vales indicate illustrate likely trends according to the environmental factors considered per paragraph 0041), the acquired environment information including, a temperature (from exterior ambient temperature sensors 132), a humidity (from humidity sensors 143), an amount of solar radiation (from solar load sensors 134); and 
adjust the cabin temperature (the cabin temperature is adjusted by the evaporator 112 and the HVAC system 108 which are controlled by the climate control module 122 operates to bring the cabin to a preset comfort level of temperature/humidity per paragraph 0031, where the climate control module 122 consists of processors, memories an storage comprising logic configure for controlling the HVAC system and in communication with other vehicle controllers 
controlling a plurality of types of temperature adjusting means, including the temperature adjusting means (the HVAC unit 108 or the windows per paragraph 0020) based on the environment information to execute the temperature adjusting control (the windows are controlled based on environmental information including temperature, humidity and pollutants per paragraph 0020, and the HVAC system is controlled based in inputs from the sensor array 127,  per paragraph 0024 and 0031);
performing the temperature adjusting control in accordance with a preset value based on a degree of discomfort or a user setting value (the cabin is maintained at a first operating setting providing a predetermined/preset level of comfort of temperature per paragraph 0031, which can be adjusted by the input from the various sensors of the sensor array per paragraph 0033-0041); 
executing the temperature adjusting control based on the estimated temperature trend in the vehicle cabin (the offset value which represent likely trends according to environmental factors per paragraph 0041, that accounts for temperature trends in the vehicle cabin as noted above, is applied in step 208 adjusts the predetermined comfort level C to a predetermined standby temperature level C’ provided by the climate control system per paragraph 0032); and 
 (the windows are controlled based on environmental information including temperature, humidity and pollutants per paragraph 0020).
However Jackson does not explicitly disclose acquiring environment information on an amount of air flow, an amount of rainfall, a season and at least one predicted values of the above environment information. 
Ricci, teaches vehicle temperature adjusting apparatus configured to perform temperature control (the climate control system 200) with an environment information acquiring unit (information from sensors 210a-n) configured to acquire information including a temperature , a humidity, an amount of solar radiation, an amount of air flow, an amount of rainfall, the season (the temperature, humidity , solar flux and solar flux density, wind speed, rainfall amount  and a seasonal time of year are measured by the various sensors per paragraph 0077) and at least one of these predicted values ( forecasted conditions, including temperature, humidity, solar flux, wind speed,  and rain fall are used to determine recommended or automatically selected climate control parameters and settings per paragraph 0099) and executing the  temperature adjusting control based on the estimated temperature trend in the vehicle (the forecasted weather conditions around the vehicle may be used to determine automatically selected climate control parameters and settings per paragraph 0099).
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively field to have modified the climate control system of Jackson to include environmental information on an amount of air flow, an amount of rainfall, the season and predicted values as recognized by Ricci. Doing so would have improve climate control of the vehicle interior in response to various conditions that can affect the interior environment the vehicle to determine recommended climate control parameters based on the information from the sensors as recognized by Ricci (per paragraph 0099).
 around the vehicle. As Jackson only explicitly discloses window control based on interior cabin conditions. 
Hara teaches (Figure 1-4) a vehicle air-conditioning control system executes  temperature adjusting control to control cabin temperature by opening or closing at least one window of the vehicle based on at least the environment information around the vehicle (per paragraph 0079, 0090 and 0100 the vehicle air conditioning is controlled by opening the windows when the outdoor temperature and solar radiation fall within a given range).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the window opening to provide air conditioning of Jackson to be controlled based on outdoor temperature  and solar radiation as well as indoor temperature as taught by Hara. Doing so would provide a known window opening or closing based temperature control of a vehicle cabin that conserve energy as recognized by Hara (per paragraphs 0075 and  0079 as well as 0087 and  0090 which disclose the window opening air conditioning control based on exterior temperature and solar radiation to improve fuel economy).
Additionally Jackson does not explicitly disclose detecting the remaining energy to drive the temperature adjusting means; and change a destination of the vehicle to be a location where energy is configured to be supplied to the vehicle, when the detected remaining energy is less than or equal to a threshold and when at least one passenger of the vehicle is unable to perform a temperature setting in the vehicle cabin during the automatic driving control operating in the vehicle.
Shouldice discloses (Figure 8 and 11) a vehicle control system that detects the remaining energy to drive the temperature adjusting means (per paragraph 0238 the vehicle as part of a sleep/nap program for the user/passenger the vehicle may be directed to a battery or 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the automatic vehicle control system to change a destination of a vehicle to a  be a location where energy is supplied when the passenger is unable to perform a vehicle control setting as taught by Shouldice. Doing so would provide a control system where the user input is not required and would allow the occupants to get a good sleep or a nap so the user can wake up refreshed at the destination (per paragraph 0192) and would allow for navigation to a location where the vehicle can be recharged/ refueled as recognized by Shouldice (Per paragraph 0238).
	Regarding claim 2, Jackson as modified discloses the claim limitations of claim 1 above and Jackson further discloses the processor is configured to control an air conditioning apparatus provided in the vehicle to execute the temperature adjusting control (the climate control module 122 operates to bring the cabin to a preset comfort level of temperature/humidity by controlling the HVAC system 108 per paragraph 0031).
	Regarding claim 3, Jackson as modified discloses the claim limitations of claim 2 above and Jackson further discloses the processor (processors within the controllers 124 of the Climate control Module 122 per paragraph 0023) is configured to change a state of the air 
	Regarding claim 4, Jackson as modified discloses the claim limitations of claim 1 above and Jackson further discloses the predetermined range is determined by a preset value based on the degree of discomfort or the user setting value (the cabin is maintained at a first operating setting providing a predetermined/preset level of comfort of temperature per paragraph 0031).
Regarding claim 5, Jackson as modified discloses the claim limitations of claim 1 above and Jackson further discloses the processor is configured to detect  whether at least one passenger is present in the vehicle (occupancy sensor 136 and occupancy is communicated to the climate control module 122 by the sensor array 127); and execute the temperature adjusting control when the at least one passenger is detected as present in the vehicle (when it is determined if the vehicle is occupied in step 202a per paragraph 0028, before directing the specific comfort level in steps 204 or 206  or in standby mode per paragraph 0031).
	Regarding claim 6, Jackson as modified discloses the claim limitations of claim 1 above and Jackson further discloses the processor (processors within the controllers 124 of the climate control Module 122 per paragraph 0023) is configured to execute the temperature adjusting control by acquiring air outside the vehicle (the comfort level C is offset according to the exterior ambient temperature per paragraph 0036-0037).		
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jackson (US Patent Application Publication US 2019/0009641 A1) in view of  Ricci (US Patent Application Publication US 2013/0144470 A1), Hara et al. (US Patent Application Publication US 2009/0031741 A1) Shouldice et al. (US Patent Application Publication US 2020/0383580), and Levinson et al. (US Patent Application Publication US 2017/0132334 A1).
Regarding claim 10, Jackson as modified discloses the claim limitations of claim 1 above However Jackson does not explicitly disclose restricting an output of the temperature adjusting means when the detected remaining energy is less than or equal to a threshold.
Levinson teaches,  an autonomous vehicle (730) with a vehicle control system that  detects remaining energy (low charge states of the battery is detected per paragraph 0077) for driving the temperature adjusting means (an air conditioning of the  of the vehicle per paragraph 0077); and restrict an output of the temperature adjusting means when the remaining energy detected by the remaining energy detecting unit is less than or equal to a threshold ( the air conditioning unit is not operated when the battery level is low per paragraph 0077).
 It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have modified the temperature adjusting unit of Jackson to the battery charge level based air conditioning controls as disclosed by Levinson, doing so would provide a device that could shut down the air conditioning unit in a vehicle when the vehicle’s battery was too low as recognized by Levinson (per paragraph 0077).
Response to Arguments
Applicant's arguments, see page 5-8, filed 2/22/2022,  have been fully considered but they are not persuasive. Regarding the argument that Shouldice does not disclose adjusting the destination when the passenger is unable to perform a temperature setting. The examiner respectfully disagrees and notes that Shouldice explicitly discloses navigating to a recharge location when as part of a vehicle sleep/nap program for the user, per paragraph 0238. The examiner notes that if the user/passenger is sleeping/napping; then inherently the user/passenger is unable to perform a temperature adjusting setting since the user is asleep. Being asleep, the user would be unable to consciously adjust any of the controls as sleeping would incapacitate the user from actively changing any of the vehicle controls since they are unable to function as they would when awake. Further the examiner notes that the applicant’s specification explicitly discloses sleeping as a condition where a passenger is unable to adjust a 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Amiri (US 2009/0320713 A1) and Cronin et al (US 2018/0266834 A1) both disclose  vehicle air conditioning control while a user is sleeping.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANS R. WEILAND whose telephone number is (571)272-9847. The examiner can normally be reached Monday-Thursday 6-3 EST and alternating Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 





/HANS R WEILAND/Examiner, Art Unit 3763                                                                                                                                                                                                        

/ERIC S RUPPERT/Primary Examiner, Art Unit 3763